Citation Nr: 1342679	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an increased disability rating for right shoulder impingement syndrome, rated as 20 percent prior to April 17, 2012, and as 30 percent since April 17, 2012.

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985 and from November 1985 to June 1987.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran's VA Form 9, received on August 7, 2012 was not timely filed.  See 38 C.F.R. § 20.302(b)(1) (2013).  In addition, while the Veteran's representative filed a September 2012 VA Form 646 and a December 2012 Informal Hearing Presentation addressing both the Veteran's claim for an increased disability rating for right shoulder impingement syndrome and service connection for bilateral hearing loss, the Veteran's VA Form 9 addresses only his claim for an increased disability rating for right shoulder impingement syndrome.  Nonetheless, failure to file a timely VA Form 9 does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of an NOD; the requirement that such be submitted may be waived by the Board.  See Beyrle v. Brown, 9 Vet. App. 24 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Furthermore, because the RO has taken actions to indicate to the Veteran that both issues are on appeal and took no steps to close the appeal, the requirement that there be a timely VA Form 9 with respect to his bilateral hearing loss claim is waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  Accordingly, the Board finds that it has jurisdiction to adjudicate both claims. 

The issues of entitlement to an increased rating for right shoulder impingement syndrome and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied a service connection claim for bilateral hearing loss, based on the finding that the evidence did not demonstrate that the Veteran had a current diagnosis of hearing loss, as defined by VA regulation; the Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the September 2003 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  Hearing loss was not present until many years after service.

4.  The preponderance of the evidence weighs against a finding that the Veteran's current hearing loss is related to acoustic trauma sustained in service.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  In February 2010, the Veteran was notified via letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.

Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and it complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA examination report are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The record reflects that the Veteran underwent a VA examination to evaluate his claimed bilateral hearing loss in April 2010.  The report from that examination and the medical opinion have been included in the claims file for review.  This examination and opinion involved a review of the claims file, a thorough examination of the Veteran, and an opinion supported by rationale.  The Board finds that this examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim for bilateral hearing loss was previously denied in a September 2003 rating decision, based on a finding that the Veteran did not have a current diagnosis of hearing loss, as defined by VA regulation.  The September 2003 rating decision became final because the Veteran did not submit a notice of disagreement or new and material evidence within one year of the date on which it was issued.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103  (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen in January 2010.  A May 2010 rating decision reopened the claim, but denied service connection.  The Veteran appealed.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes, in part, an April 2010 VA audiological examination, which reflects that the Veteran has hearing loss pursuant to VA regulation.  See 38 C.F.R. § 3.385 (2013).

The Board finds that this is new and material evidence because it is evidence of a diagnosis which was not available at the time of the September 2003 denial and because it pertains to the reason for the denial of the Veteran's claim for bilateral hearing loss; thus, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for bilateral hearing loss will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service Connection

The Veteran attributes his current hearing loss to acoustic trauma experienced during service as an aircraft mechanic.  He reports exposure to intense noise levels from aircraft and the support equipment used to maintain them.  He recounts experiencing ear blocks that occurred during flight and caused temporary hearing loss.  He asserts that the acoustic trauma in service caused hearing loss to develop and to progress over time, and claims service connection is warranted.

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Service connection may also be granted for chronic disorders, such as hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1131, 1132; 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

Although the Veteran has a current diagnosis of hearing loss, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss disorder is related to the acoustic trauma sustained in service.

As the Veteran asserts that his hearing loss is the result of exposure to loud noises in service, a relationship or "nexus" to service may in this case be established on either a presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.309.  Nonetheless, neither basis is availing in this case.

First, the Veteran is not entitled to service connection for bilateral hearing loss on a presumptive basis because the evidence does not reflect that his hearing loss manifested in service or within one year of separation from service.  Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).").  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

Service treatment records do not document any reports of hearing difficulties or problems with the Veteran's ears.  An April 1987 separation examination reflects that audiometric thresholds at 500, 1000, 2000, 3000, and 4000 Hz were each no greater than 10 dB.  In an associated report of medical history, the Veteran endorsed that he had never had hearing loss or trouble with his ears.  This evidence weighs against the Veteran's bilateral hearing loss having its onset during his active service.  

Additionally, VA audiograms conducted in April 1989, March 1991, October 1993, and January 1997 also reflect that no hearing loss was noted or reported.  Also, in the audiometric case history questionnaires of hearing conservation examinations dated October 1993 and May 1996, the Veteran reported that he did not have difficulty hearing or hearing loss of any kind.  A VA examination conducted in August 2003 reflects that the Veteran's hearing thresholds were within normal limits.  In addition, the Veteran first filed a claim for service connection for a hearing disorder in April 2003, over 15 years after separation.  The Board notes that, altogether, this history does not necessarily place the date of onset as having been during or immediately after service.  

Furthermore, although the lay statements of Veteran and his wife purport to establish that the Veteran has had hearing loss since service, these statements are contradicted by the evidence discussed above, which includes, notably, the Veteran's own reports that as of May 1996 he had not experienced difficulty hearing or hearing loss of any kind.

For the foregoing reasons, the preponderance of the evidence shows that the Veteran's bilateral hearing loss was not manifested during service or within the year after his separation from service and that he has not had continuous difficulty hearing since service separation; the Veteran is not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.

The Board finds that the Veteran is also not entitled to service connection for bilateral hearing loss based on a medical nexus between active duty service and his current complaints (direct basis).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, there is conflicting evidence on the issue of nexus, which must be weighed.  

Support for this claim includes the Veteran's lay statements that he believes his hearing loss was caused by service.  This evidence is contradicted by an April 2010 VA audiological examination report in which the VA examiner opined that there was no nexus between the Veteran's bilateral hearing loss and the Veteran's service.  The VA examiner's rationale is that the Veteran displayed normal hearing at separation from service, the Veteran has progressive hearing loss, and there is no scientific basis that acoustic trauma causes progressive hearing loss, based on scientific literature and a review of the Veteran's file and statements.

Under Hensley (supra) and Ledford v. Derwinski, 3 Vet. App. 87 (1992), the Court held that VA may not deny service connection for hearing loss simply because a hearing loss disability (as defined by 38 C.F.R. § 3.385) was not present on audiometric testing at separation from service.  The Board finds, however, that the VA examiner's opinion is adequate and does not contravene Hensley and Ledford because the VA examiner did not base her opinion on a belief that service connection is unavailable when a veteran leaves service with normal hearing as defined by 38 C.F.R. § 3.385.  Instead, the VA examiner opined that there was no medical relationship between the current hearing loss and noise exposure in service given the normal hearing on separation plus the lack of a scientific basis for delayed onset of hearing loss caused by acoustic trauma.  The Board finds that this is an adequate opinion based on medical analysis of the evidence rather than a legal determination.

Regarding the Veteran's lay statements that he believes there is a nexus between his hearing loss his service, the Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there is a substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss.  In such a circumstance, other potential causes of his sensorineural hearing loss must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question because there are multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Thus, the Board finds that the Veteran's lay opinion is not entitled to significant weight as compared to the April 2010 VA opinion.

The Board notes that the Veteran submitted a January 2010 private hearing examination in support of his claim.  Because this examination lacks an opinion on whether any hearing loss the Veteran displays may be connected to service, the Board affords it little probative value on the issue of nexus.

As the negative April 2010 VA opinion on the question of nexus carries the most probative weight, the preponderance of the evidence contained in the entire file weighs against a finding that the Veteran's current hearing loss is related to the acoustic trauma sustained in service.  Consequently, service connection for bilateral hearing loss is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable here because the preponderance of the evidence is against the claim.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received; the appeal is granted to this extent.

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is required to satisfy VA's obligations under the VCAA.

First, the Veteran was last afforded a VA examination in April 2012 to evaluate his right shoulder impingement syndrome.  However, in his August 2012 VA Form 9, the Veteran stated that his shoulders are continuously deteriorating, he takes pain medication every day, and notices weekly changes in his condition.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  And, a veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Veteran's statements are evidence of an increase in symptomatology of his right shoulder impingement syndrome since his April 2012 VA examination.  Based on the foregoing, the Veteran must be afforded a new VA examination to determine the current severity of his right shoulder impingement syndrome.

Second, the Board also finds that the arguments advanced by the Veteran in support of his present claim for an increased disability rating for right shoulder impingement syndrome, as well as the findings of an April 2012 VA examiner regarding the impact of the Veteran's shoulder condition on his ability to work, essentially raise the issue of entitlement to TDIU due to his service-connected right shoulder impingement syndrome.  See February 2010 Claim; April 2012 VA Examination.  A claim for a TDIU is not a freestanding claim; rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  Id.

Because the issue of entitlement to a TDIU has been raised as part of the Veteran's claim for an increased disability rating for right shoulder impingement syndrome, this issue must be remanded for the RO to provide the Veteran with notice and to undertake any appropriate development.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination to assess the current severity of his service-connected right shoulder impingement syndrome.  All indicated studies must be performed.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such review was accomplished. 

The examiner should also evaluate the effects of the Veteran's service-connected shoulder disability on his ability to obtain substantially gainful employment.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

3.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


